FIRST DISTRICT COURT OF APPEAL
                   STATE OF FLORIDA
                    _____________________________

                            No. 1D18-0332
                    _____________________________

LARRY CRANDALL ROBERTS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                    _____________________________


On appeal from the Circuit Court for Wakulla County.
James O. Shelfer, Judge.

                            January 31, 2019


PER CURIAM.

     Larry Crandall Roberts appeals his judgments and sentences
for two counts of aggravated assault with a firearm following a
nonjury trial. Roberts’s sole argument on appeal is that the trial
court erred in rejecting both his statutory 1 and common law
affirmative defenses 2 of citizen’s arrest regarding his use of a

    1    See § 810.09(2)(c), Fla. Stat. (2013).
    2  In a criminal case, “[a]n affirmative defense does not
concern itself with the elements of the offense at all; it concedes
them. In effect, an affirmative defense says, ‘Yes, I did it, but I
had a good reason.’” State v. Cohen, 568 So. 2d 49, 51−52 (Fla.
1990).
shotgun while attempting to detain two unarmed individuals, 3
whom he believed had committed a felony.

     A detailed recitation of the facts is unnecessary to our
resolution. While we agree with Roberts that he initially had
probable cause to effect a citizen’s arrest, the State presented
evidence at trial contradicting Roberts’s affirmative defense by
showing that he did not act in a reasonable manner when he
attempted to detain the two individuals. This factual dispute
regarding the affirmative defense was resolved by the trier of fact
adversely to Roberts, and the record contains competent
substantial evidence supporting his convictions.

    AFFIRMED.

EVANDER, LAMBERT, and EISNAUGLE, Associate Judges, 4 concur.

                   _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Luke Newman of Luke Newman, P.A., Tallahassee, for Appellant.

Ashley B. Moody, Attorney General, and Steven E. Woods,
Assistant Attorney General, Tallahassee, for Appellee.




    3   One of the individuals was a minor.
    4  Sitting as Associate Judges of the First District Court of
Appeal in this case by designation and order of the Chief Justice
of the Florida Supreme Court.

                                 2